In a proceeding pursuant to CPLR 7511 to vacate an award of a master arbitrator dated November 19, 2001, which vacated an award of an arbitrator dated April 26, 2001, the appeal is from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated October 7, 2002, which, upon an order of the same court dated August 7, 2002, inter alia, granted the petition and vacated the award of the master arbitrator.
Ordered that on the Court’s own motion, the notice of appeal from the order dated August 7, 2002, is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the master arbitrator’s award was properly vacated since the determination of the master arbitrator vacating the original arbitration award did not have a rational basis (see CPLR 7511 [b]; Matter of Smith, 55 NY2d 224, 231 [1982]; Matter of Liberty Mut. Ins. *804Co. v Spine Americare Med., 294 AD2d 574 [2002]). Feuerstein, J.P., Friedmann, McGinity and Schmidt, JJ., concur.